 652DECISIONS OF NATIONALLABOR RELATIONS BOARDCommunication Systems Construction,Inc.andFran-cisMeyer andRobert A.DeLutioandCommunica-tionsWorkersof America,District1,AFL-CIO.Cases 29-CA-3212,29-CA-3401,and 29-RC-2091March 13, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn October 31, 1973, Administrative Law JudgeAnne F. Schlezinger issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed a brief in opposition thereto.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, andhereby orders that Respondent, CommunicationsSystemsConstruction, Inc.,Huntington Station,New York, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order.1The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry WallProducts,Inc, 91 NLRB 544, enfd.188 F 2d 362(C A 3, 1951)We have carefullyexamined the record and find no basis for reversing her findingsDECISIONSTATEMENT OF THE CASEANNEF.SCHLEZINGER,AdministrativeLaw Judge:Upon the basis of a charge filed in Case29-CA-3212 onJanuary 10,1973,'by Francis Meyer,2an individual,referred to herein as Meyer,the General Counsel of theNational Labor Relations Board,by theRegional DirectorIAll datesherein referto 1973unless otherwise indicated.2Referred to in the record also as Frank and as Frances Meyer.3Objections to the election filed by the CWA were rejected by theforRegion 29 (Brooklyn, New York), issued a complaintonMarch 23 alleging that Communication SystemsConstruction, Inc., herein called the Respondent, hadengaged in certain unfair labor practices, and had therebyviolated the National Labor Relations Act, Series 8, asamended. A charge was filed in Case 29-CA-3401 on May16 by Robert A. DeLutio, an individual, referred to hereinasDeLutio. On July 26, the Regional Director issued anorder consolidating Cases 29-CA-3212 and 29-CA-3401,and on August 16 issued an order consolidating these cases'and certain issues raised in objections to an electionconducted by the Regional Director in Case 29-RC-2091.In that election, conducted pursuant to a stipulation forcertification upon consent election, both CommunicationWorkers of America, District 1, AFL-CIO, referred toherein as CWA, and Local Union 25, InternationalBrotherhood of Electrical Workers, AFL-CIO, referred toherein as IBEW, appeared on the ballot. During thehearing herein, the parties entered into a stipulationproviding that a new election would be conducted at a timeand place to be determined by the Regional Director, thatthe objections to the election filed by the IBEW werewithdrawn, and that the representation case issues weresevered from this proceeding.3 The issues consideredherein are, therefore, those raised by the consolidatedcomplaint in Cases 29-CA-3212 and 29-CA-3401.In its answers, duly filed to each complaint, theRespondent admits certain factual allegations in thecomplaints, and incorporates some of its answers to theobjections to the election, but denies the commission of thealleged unfair labor practices.Pursuant to notice, a hearing was held before theAdministrative Law Judge at Brooklyn, New York, onAugust 20 and 21. All the parties who appeared at thehearing were afforded full opportunity to be heard, topresent evidence, and to examine and cross-examinewitnesses. At the close of the hearing, the General Counseland the Respondent presented closing argument. Subse-quent to the hearing, briefs were filed on or aboutSeptember 27 by the General Counsel and the Respondentwhich have been fully considered.Upon the entire record in this proceeding and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is, and at all times material herein hasbeen, a corporation duly organized under, and existing byvirtue of, the laws of the State of Delaware. It maintains itsprincipaloffice and place of business in the town ofHuntington Station, county of Suffolk, New York, and isengaged in the construction and installation of televisionantennas and cables for cable television companies. Duringthe past year, which period is representative of its annualoperations generally, the Respondent, in the course andconduct of its operations, performed services valued inRegionalDirector as untimelyThe CWA madeno appearance at theinstant hearing but isa signatoryto the stipulation,which was executedafter the close of the hearing.209 NLRB No. 105 COMMUNICATION SYSTEMS CONSTRUCTION, INC.excess of $300,000, of whichservicesvalued in excess of$50,000 were performed in and for various enterpriseslocated in States other than the State of New York. Theconsolidated complaint alleges, the Respondent in itsanswers admits, and I find that the Respondent is, and atall timesmaterial herein has been, an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.II.THELABOR ORGANIZATIONS INVOLVEDIfind, as the consolidated complaint alleges and theRespondent in its answers admits, that Local Union 25,International Brotherhood of Electrical Workers, AFL-CI-O, and Communication Workers of America, District 1,AFL-CIO, are, and at all times material herein have been,labor organizations within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.The IssuesThe consolidated complaint alleges that James Nishimu-ra,president of the Respondent, Paul Consigli, a laborrelations consultant, and Harold Nichols and RichardWelch, supervisors, are, and at all times material hereinhave been,agentsof the Respondent acting on its behalfwithin the meaning of Section 2(11) of the Act; that theRespondent, by Consigh, on various dates during OctobertoDecember 1972, interrogated its employees concerningtheirmembership in, activities on behalf of, and sympa-thies for the IBEW and the CWA, and kept undersurveillance the meetings and activities of these organiza-tions and the protected concerted activities of its employ-ees; that the Respondent, by Nichols, on various datesduring November 1972, threatened employees with closingthe plant, subcontracting out work, and other reprisals ifthey became members of or gave any assistance andsupport to said organizations; that the Respondent, byNishimura, Consigli, Nichols, and Welch, promised andgranted to its employees wage increases, overtime pay,promotions, and other employment benefits to inducethem to refrain from membership in or from giving anyassistanceor support to said organizations; that theRespondent duringNovember 1972 discharged, andthereafter failed and refused to reinstate, Donald Cowf,Edward Dooley, Robert DeLutio, Michael Profeta, andRichard Trinka because these employees joined andassisted the IBEW and/or the CWA and engaged in otherprotected concerted activities; and that the Respondent, bythe foregoing acts and conduct, has interfered with,restrained, and coerced its employees in the exercise of therightsguaranteed in Section 7 of the Act, and hasdiscriminated in regard to the hire and tenure and theterms and conditions of employment of its employees inorder to discourage membership in labor organizations,and has thereby engaged in unfair labor practices violativeof Section 8(a)(1) and (3) of the Act.The Respondent in its answers admits that Nishimura,653Consigli,Nichols, and Welch are agents of the Respon-dent; admits that it has discharged and refused to reinstateCowf, Dooley, DeLutio, and Trinka; alleges the dischargeswere for cause; denies theallegationsas to Profeta; anddenies the commission of the alleged unfair labor practices.The General Counsel's brief states that "due to evidencedeveloped before trialas wellas during the course of theproceeding, the General Counsel hereby withdraws Profe-ta'sname asan alleged 8(a)(3)." The issues herein are,therefore,whether or not the Respondent engaged in theactsand conduct alleged to constitute interference,restraint, and coercion of its employees, and whether thedischarges of Cowf, Dooley, DeLutio, and Trinka werediscriminatory or for cause.B.Interference,Restraint, and Coercion1.Interrogation and surveillanceThe CWA began organizing the Respondent's employeesin early October 1972. The IBEW intervened shortly beforethe election held on December 1, 1972, with both unionson the ballot. Nishimura notified his counsel, whose officeis in Philadelphia, of the CWA campaign, and retainedConsigli, a labor relations consultant, whose function, ashe testified, is to help defeat union organizational cam-paigns. Consigli heldmeetings in managementoffices orthe plant conference room with employees, individually orin groups, at which,at times,Nishimura, Nichols, andothermanagement representativeswere present.Themeetingsbegan with Nishimura having employees called tothe office by the supervisors during working hours or as theemployeescame in fromthe field after work. ThereNishimura admittedly introduced Consigli as a friend whowas going to help in regard to the election, asked for theemployees' support in the election, and inquired abouttheir reasons for wanting a union.One of the first employees summoned to the office wasKeith Pape, a crew chief.4 According to his testimony,Consigli told him Nishimura had said Pape could betrusted, stated that this Company was too small for a unionand Nishimura could not afford a union, and asked Pape ifhe knew any other employee who could be trusted. Papenamed Lockwood, also a crew chief, and was sent tosummon Lockwood to the office. Pape and Lockwoodtestified that Consigh made the same introductory remarksto Lockwood as he had to Pape; that he asked both ofthem to help stop the union drive and they agreed to do so;that he then went down a list of about 20 names of theemployees eligible to vote, asked Pape and Lockwoodwhich ones were foror againsttheCWA, who wereundecided, and whoseunion sentimentsthey did notknow; that Consigli made marks on the list according tothe information given him; and that he asked them to talkto the men and to try to overhear their conversations inorder to find out which ones, if any, were pro-CWA, to tryto persuade them to support the Employer in this contest,and to report to him at latermeetingswhat they learned.Pape and Lockwood also testified that latermeetingsfollowed the same pattern, with Consigli going down a list4Theparties stipulated herein that crew chiefs, who were included in theelection voting unit, are not supervisors within the meaning of the Act 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDof names and marking the list as Pape and Lockwoodreported whatever additional information they had elicitedabout the union sentiments of the employees.Both Papeand Lockwood testified that at one of their early meetingswith Consigli the names they gave as proumon includedCowf,DeLutio,Dooley,Meyer,and Trinka;and thatConsigh checked the attendance and production records ofthe employees named,and commented,as to some,that hecould get rid of them on the basis of attendance and, as toothers, on the basis of their work records. Some of thosenamed by Pape and Lockwood were discharged asdiscussed below.Robert Negri,who was a crew chief,testified that he wastold one day to stay after work and was then called into ameeting with Consigli at which Nishimura and Nicholswere also present part of the time;that Consigli said themen "would be able to work in more harmony" and therewould be better possibilities of advancement without aunion;and that Consigli asked many questions about theunion attitude of every employee named on a list he had,and took notes of what Negri responded even thoughNegri deliberately made his responses vague.Pape and Lockwood met in the office with Consigli, withNishimura and other management representatives some-times present,more frequently than other employees, andfurnished information about the employees'union sympa-thies.In addition,they were twice taken to dinner withConsigli,Nishimura, and other management representa-tivesatNishimura'sexpense.Therewere also twocompanywide dinners on November 21 and 30 paid for byNishimura.Notices placed on the desk and posted at thetimeclock announced that these dinners were employeemeetings to discuss unions, and directed employees to signifthey were going to attend so the Respondent wouldknow how many would be present.Many of the unitemployees attended both dinners.Meyer,who attendedboth,testified that Consigh sat next to him, asked whosome individuals were,and marked a list he had as Meyeridentified the individuals in question.Both Consigli andNishimura made talks at these dinners.Pape and Lockwood indicated they attended about 5meetings with Consigli.Consign, however,testified he had"Innumerable"meetings, approximately "A dozen," atwhich both Pape and Lockwood and at times otheremployeeswere present.Nishimura indicated in histestimony that there were a number of these meetings atwhich he was present at least part of the time.Nicholstestified about one meeting at which Consign, Pape, andLockwood were present,which he attended only longenough to be told to rescind the discharge of Meyer. Hedid not testify about other meetings he attended, and theothermanagement representatives who attended thesemeetings from time to time were not called as witnesses.Consign and Nishimura maintained in their testimonythat Pape and Lockwood volunteered the information theygave.Consign testified at different points that the informa-tion from Pape and Lockwood"was free flowing,withoutany questions";that "The information that was so freelyflowing from every employee in that office prohibitedanybody from asking a question";and that the onlyemployees who volunteered information were Pape andLockwood.On the other hand,Nishimura,when askedhow his"dealings"with Pape "with respect to the unionorganizational drive"arose, replied:"Well, as I-we werecampaigning,if that's the term,for the support of our menin this union election.Mr. Consigh and I had wanted tospeak-and I do believe that we spoke to almost everymember of the company,every member of the companyvoting,that is,that was eligible to vote,to determine whattheir-we were trying to determine what,ifany,reasonthere was for wanting to have the union represent them... what, if any the problems are that they would vote forthe union or want a union to represent them."He testifiedfurther that he and Consigh called on Pape and Lockwoodto assist them in this matter because as crew chiefs Papeand Lockwood were"more cognizant of some of thegripes" of the employees,that he was at a number ofmeetings with Pape and Lockwood,but that "I think I metwith virtually all of the employees during this campaign."Pape was at this time on probation for a criminalconviction,asNishimura knew.One condition of Pape'sprobation was that he be employed,and he was grateful toNishimura for giving him employment in these circum-stances.Consigli testified that Nishimura told him, whenhe began his investigation,that Pape was"totally opposed"to the CWA,but Nishimura,when asked about informa-tion he received during the preelection period as to theunion sentiments of employees,stated that Pape andLockwood "never-tomy best recollection,Idon't thinkthey ever said they were for or against it. . . ."Consiglialso stated that Nishimura told him,in confidence, thatPape would support management in this matter because ofhis probation situation, whereas Nishimura testified thatPape never indicated to him why he was voluntarilyfurnishing the information in question.The Respondent argues that Pape's testimony cannot becredited because he had been found guilty of a criminal actand was on probation,he failed to reveal in the firstaffidavit he gave to a Board agent matters he described in asecond affidavit and in his testimony,and he was resentfulof his discharge by the Respondent.Pape admitted thevariance in his affidavits.He explained that because he feltgrateful to Nishimura for employing him while he was onprobation,he was reluctant,at the time of the firstaffidavit,to say anything damaging to Nishimura;that hethereforementioned the Consigli meetings but not whatoccurred at them;and that,following what he consideredan unjust discharge, he told in his second affidavit and inhis testimony what transpired at these meetings. Pape'sdischarge is not alleged to be violative of the 'Act.Lockwood is still employed by the Respondent. Negri leftthe Respondent's employ voluntarily on January 1. Meyerwas discharged at noon on November 16, 1972,was calledback and told his discharge was in error and was paid forthe time he missed, and was discharged again on January2, but is not a complainant herein.Pape, Lockwood,Negri,and Meyer appeared to be candid and credible witnesses;they gave consistent,mutually corroborative descriptionsof the events in question; and their testimony in manyrespects is unrefuted or admitted. On the other hand, thetestimony of Consigli and Nishimura contains numerousinconsistencies and inherent improbabilities, as well as COMMUNICATION SYSTEMS CONSTRUCTION, INC.655contradictions of themselves and of each other. On thebasis of the demeanor of the witnesses, the nature of theirtestimony, and the evidence in its entirety, I credit thetestimony of Pape, Lockwood, Negri, and Meyer, and find,accordingly, that the Respondent had employees sum-moned to the office by supervisors to be questioned byConsigli, in the presence of Nishimura and other manage-ment representatives, about the union sentiments of all theemployees eligible to vote in the upcoming election. I findthat the Respondent, by such coercive interrogation,interfered with, restrained, and coerced its employees inthe exercise of their Section 7 rights, in violation of Section8(a)(1) of the Act.5I find further that the evidence establishes that Consiglienlisted Pape and Lockwood to talk to employees and totry to overhear conversations in order to obtain furtherinformation about the employees' union sentiments toreport to him, and that the Respondent thereby maintainedsurveillance over the union and concerted activities of itsemployees, in further violation of Section 8(a)(1) of theAct .62.Promises and grants of benefitsPape and Lockwood testified that Consigli promisedthey would be rewarded by Nishimura for their assistancein furnishing information about the employees' unionsentiments. As their meetings with Consigli were generallyheld after regular working hours, they were instructed torepunch the timeclock after the meetings in order to bereimbursed for this time. In addition, both Pape andLockwood received 25-cent an hour wage increases shortlyafter the meetings began, and Lockwood testified thatConsigli also promised another raise after the election aswell as "rain-pay" for crew chiefs when bad weatherprevented the crews from installing cable. After theelection, Pape reminded Consigli that he and Lockwoodhad been promised a "bonus" for their cooperation.Consigli spoke to Nishimura, and reported back to Papethat they would receive an additional amount in their nextpaycheck. Both received in their next check pay for 12hours' overtime they had not worked.As noted above, Negri testified that he was told byConsigli, at their meeting in the office, that there would begreater possibility of advancement without a union. Healso testified that Consigli asked him what benefits thecrew chiefs and employees were seeking; that, in responseto his comments about rain pay and about a 25-cent raise,Consigli said that Negri as a crew chief would get both;and that he had not in fact received any pay for days hedid not work, and did not know if he received the 25-centincreasebefore he left the Respondent's employ onJanuary 1. There is no evidence that any of the crew chiefsin fact received rain pay.Meyer, who was discharged by Nichols on November 16,5Amcon International, Inc,205 NLRB No 157.Walgreen Co,206NLRB No 156Elm Hill ,deals of Owensboro,Inc. 205 NLRB No 41; AmconInternational,Inc, supra7Texaco, Inc N, N L R B,436 F 2d 520, 524 (C A. 7, 1971), holding that,The purpose of section 8(a)(1) is to protect the employees' right toorganize without interference from the employer [Citation ] Conse-quentlythe promiseof benefits such as wage increasesis held to be awas called back, was told he had been discharged withothers by mistake, and was paid for the 1 day he missed.Meyer attended both of the company dinnermeetings. Hetestified that at the second dinner, held on November 30,Nichols handed out paychecks; that he noticed his was formore money than he had been receiving; that he askedNichols about it and was told he had been raised from$3.25 to $3.50 an hour; and that he had not requested orheard anything about an increase in pay prior to thereceipt of his check at this dinnermeeting.As Consigli and Nishimura admitted, they askedemployees at the meetings in the office what their gripeswere,promised to remedy some of them, and didimmediately change certain equipment and procedures assafetymeasures.Nishimura in fact testified, on cross-examination by the General Counsel, that at themeetingswith employees "we explained the forthcoming electionand that I wanted their support and that-well, we werecampaigning"; that when he and Consigli asked employeeswhat the reasons were for wanting a union, the complaintsabout certain safety features were "so basic" that they toldthe employees "we would,I'm sure, take care of it"; andthat he directed Chaney,general manager, to take care ofthesematters, and Chaney personally worked that Satur-day and Sunday to make some of the changes immediately.The Respondent contends in its brief that allraises andbenefits granted during this period were in accord withpast practice. The record, however, does not support thiscontention. I find, on the basis of the testimony of Pape,Lockwood, Negri, and Meyer, which I credit, the admis-sionsmade by the Respondent'switnesses,and the recordas a whole, that the Respondent promised and grantedwage increases and other employee benefits to induceemployees to abandon union membership and interest inviolation of Section 8(a)(1) of the Act.7 I find further thattheRespondent, by soliciting and remedying employeegrievances,conduct "clearly calculated to induce theemployees to abandon their interestin the union," furtherviolated Section 8(a)(1) "notwithstanding the fact that thecompany was legally obligated to take the remedial steps itdid take" as to matters involving safety.83.ThreatsPape testified that, shortly after the CWA organizingactivity began, Nichols, the construction superintendent,said he would like to find out who called in the CWAbecause he would discharge him. Negri testified that in adiscussion about unions with Nichols out in the field,Nichols mentioned the possibility that the work would besubcontracted out to private companies if a union got in.Meyer testified that he was at a bar called the WateringHole with other employees and Nichols shortly before theelection, that they were discussingunions, and that Nicholssaid the Respondent would subcontract the work and closeviolation of 8(a)(I) of the Act whetheror not theemployees or theemployer initiatethe suggestion[Citation ] Section 8(a)(1) reaches "notonly intrusivethreats and promises but also conductimmediatelyfavorable to employeeswhich is undertaken with the expresspurposeof impinging upon their freedom of choice for or against unionizationand is reasonablycalculatedto have that effect "N L R B v ExchangeParts Co,375 U.S 405.409R Texaco, Inc vNLRB, supra 656DECISIONSOF NATIONALLABOR RELATIONS BOARDthe shop if it went union. Warren DeKletne, who was alineman-traineeduring the union organizing campaignand, at the time of the hearing, was employedas a crewchief, testified that on a date between the dinner meetingsheld on November 21 and 30, both of which he attended,he overheard part of a conversation between Nichols andMeyer in Nichols' office during which Nichols stated thatif a union got in Nishimura would close the shop.Nichols, called as a witness by the Respondent, testifiedthat he was present at the hearing when Meyer testified.Asked then if he heard Meyer testify that he saidNishimura would close the shop or subcontract the work ifa union got in, he replied, "I don't remember anythingabout it." Asked if he ever made such a statement at theWatering Hole, he replied, "I don't remember," and, again,"I can'tremember that I said it." Nichols, who testifiedthat he also heard DeKletne's testimony, was asked if heever told Meyer "that work would be subcontracted outduring the course of that conversation," and replied, "Idon't think I said that to him." Asked finally whether hetold any employee at any time that, if any union got in, theshop would fold or the work would be subcontracted,Nichols replied, "No." Nishimura testified that he nevertold Nichols or any other supervisor or employee he wouldclose down or subcontract the work ifa union came in. Hepointed out that, between counsel and Consigli, he knew"many, many things" that he was or was not "permitted todo during this election campaign," but, he admitted, "Idon't really know if that specific question was-if thatspecific point was brought up"Counsel for the Respondent also asked Nichols if he evertried to find out who brought the CWA in and said hewould fire the one who did. Nichols replied: "If Iremember right, I said I would like to find out. But I don'tremembersaying about firing anybody about it oranything like that." Nichols testified, on cross-examinationby the General Counsel, that he made his remark aboutfinding out who brought in the CWA to several peoplestanding around but did not remember who they were. Hetestified that he also asked Trinka, whose discharge is inissue,about the last of October or in November, whocalled in the CWA because he heard that a CWA mancame in andasked for Trinka, and he also overheardTrinka talking about the CWA around the shop.IfindNichols' evasive and equivocaldenials lesscredible and convincing than the testimony of Pape, Negri,Meyer, and DeKleine, none of whomisan allegeddiscriminatee, about remarks Nichols made to them or thatthey heard him make .9 I find, accordingly, that Nicholsasked employees who initiated the CWA organizingactivity, that he accompanied this admitted inquiry with athreat to discharge whoever did so, and that he toldemployees the shop would close or the work would besubcontracted out if the union organizing drive succeeded.The Board holds that "threats of probable plant closingsare amongthe most serious and most flagrantinterferences9Reliance Universal,Inc, 206 NLRB No. 4510Automated BusinessSystems,A Divisionof LittonBusinessSystems,Inc, A Subsidiary of LittonIndustries,Inc, 205 NLRB No. 35.11Elm Hills Meats of Owensboro, Inc., supra,Amcon International, Inc.,supra,WalgreenCo., supra.Thatsuchconduct byan admitted supervisorwith the right of employees to decide for themselves thequestion of union representation." 10 I find, accordingly,that the Respondent, by Nichols' threats and interrogation,has further violated Section 8(a)(1) of the Act.tiC.The DischargesThe General Counsel contends that Cowf, DeLutio,Dooley, and Trinka were discharged during Novemberbecause they were identified as prounion. The Respondentmaintains that they were discharged for cause.Pape and Lockwood testified that these four employeeswere among those named at one of their early meetingswithConsigli; thatConsigliobtained the time andproduction records of employees who were named asprounion, and commented that some could be terminatedfor their attendance and others for their production; thathe made a separate list of thesenames;and that these fouremployees were discharged shortly after their names weregiven to Consigli.12Nichols testified that he recommended the discharge ofCowf,Dooley, and Trinka, and that he dischargedDeLutio.As to the reasons, Nichols testified that hedischarged Cowf because Cowf missed work "quite a bit... he was getting slack on his part of the job." He alsotestified that he discharged DeLutio because "he wasmissing quite a bit of work, so I fired him at the end of theone week." He admitted, however, that DeLutio had beenhit by a car and this was the reason for his absences thatweek.The accident had occurred on the job. Nicholstestified that he recommended Dooley's discharge becauseof "Insubordination to his crew chiefs .... He wouldn'tdo the work that he was required to do . . . . He wasn'tpulling his weight . . . he was always goofing off. He wastaking off from the job, too. Say, like, taking the truck offmaybe 15, 20 minutes." He testified that Kelly, who wasalso named, quit because he got a better job. Nicholstestified further that he recommended Meyer's dischargeprior to the election because Meyer "had a bad attitudetowards work. I know on several occasions him and hiscrew chiefs had an argument." He also testified, however,that he rehired Meyer because he was called into a meetingone night at which Consigli, Pape, and Lockwood hadbeen discussing Meyer; that "they figured that they oughtto give him another chance on the part that I would hirehim back and I would talk to him. But it was nothing aboutunion." Asked if he pointed out, in the discussion aboutrehiringMeyer, that Meyer had a bad attitude or the otherreasons for his discharge, Nichols replied, "At that time, Ido not remember . . . I can't recall." On the other hand,Nishimura testified thatMeyer was one of those dis-charged for absenteeism and low production, but rehiredbecause Nichols intervened on behalf of Meyer as an olderand more experienced employee.Nichols admitted that he asked Trinka who called in theCWA man, in lateOctober or in November while Trinkawas still employed by the Respondent, because he learnedand agent is attributable to the Respondent whether or not authorized andwhether or not Nishimura himself made such threats, seeGAC Properties,Inc,205 NLRB No 155.12None of these four dischargees was called as a witness. COMMUNICATION SYSTEMS CONSTRUCTION, INC.657that a CWA man came to the shop and asked for Trinkaand he overheard Trinka talk about CWA around theshop.He testified that he recommended Tnnka's dis-charge, and testified further as follows:A. I went out on the job one day right at lunch,right at one o'clock, you know, right after lunch, and Isat there on the job which he (Trinka] was working. Ican't recall where the job site was. I sat there for 2hours waiting for him to come back from lunch. Andafter 2 hours, maybe 2 hours or so they come back offof lunch.Q.And it was then that you fired Mr. Trinka?A.No.Q.When?A. It was later after that.Q.Did anything else happen after that?A.After that, the crew which he was workingwith-Dennis Kirby was crew chief then-that I wentout on a job and I couldn't find him all day. I wentlooking for him. I found him that day at DennisKirby's house and they were all drinking, so I firedDennis Kirby that evening.Q.Did you fire Trinka then?A.No, not until a couple of days later.Q.Did something else happen?A.Well, he had kind of like an attitude that, youknow.Q.Then you recommended that he be fired?A.Yes, sir.sssssQ.Now, you say with Mr. Trinka you eventuallyfiredhim because of the attitude, because of hisattitude?A.Yes, he had a bad attitude.Q.You didn't fire him after you caught himdrinking on the job when he should have been outworking, did you?A.Well, he wasn't the crew chief then. The firstone who should be responsible is the crew chief.that he did, and that he thought they included Cowf,Dooley,Kelly,andMeyer.He denied that he toldNishimura about this but, after he was shown the affidavithe had given a Board agent, admitted he did report toNishimura who attended the meetings "because I over-heard it in the shop, you know, that they went," and thatthenames included Cowf, Dooley, Kelly, and Meyer.Nishimura testified that he was not aware that any of theemployees in question were prounion, was "Not really"aware that any of the discharged employees had attended aunion meeting, and did not recall that Nichols reported tohim about attendance at meetings although he knewNichols so testified and "I think the affidavit so reflects."He also testified that Nichols made the decision todischargeCowf,DeLutio,Dooley, and Trinka, thatNichols always consulted him, that he was ultimatelyresponsible for all discharges, and that he made thedecision to discharge certain employees after discussionwith Pape, Lockwood, Nichols, and Chaney. Asked forspecific reasons for the discharges, however, Nishimuratestified: "Cowf, the name is familiar, Mr. Malin, but I'mnot certain except again when we did review several of thepeople that we terminated in that period, the reason for thegreat majority of firings or termination were because of theabsenteeism ...." Asked why Dooley was fired, Nishi-mura testified: "Well, I'm sure . . . it was probablybecause of the absenteeism and, as was testified herebefore, due to the insubordination of the employee towardshis crew chief and to, indeed, his crew." Asked about hisuse of the word "probably," Nishimura stated that he was"quite certain," and that he was sure he discussed thisdischarge with Nichols. At this point in his examination,counsel for the Respondent handed Nishimura a documentthatwas described as handwritten notes Nishimuraprepared at or about the time Cowf and Dooley weredischarged, asked him if the notes refreshed his recollec-tion, and Nishimura said they did. The General Counselprotested that there had been no indication that thewitness'memory needed refreshing. After some colloquy,counsel for the Respondent withdrew the document, whichthewitness admitted, however, he had examined. Whenquestioned thereafter about DeLutio's discharge, Nishimu-ra testified:Q.And you, also, didn't fire Mr. Trinka after youwent to a job site where he was supposed to be and hedidn't show up for a few hours, did you?A.No, sir.Nichols testified at times that he discharged theemployees in question and at others that he recommendedtheir discharge. Finally, when asked whether, with regardto Cowf, DeLutio, and Dooley, he made the decision "toterminate them all on your own," he replied, "Yes, sir." Headmitted, however, that his decision to discharge Meyerwas revoked pursuant to a discussion with Consigli, Pape,and Lockwood.Nichols was asked, on cross-examiration by the GeneralCounsel, if he knew that DeLutio ever attended unionmeetings, and replied, "Just on what I heard them sayingthat they were going." Asked if he knew of otheremployees who were attending union meetings, he repliedA.Mr. DeLutioisnot familiar to me except thathis work recordsfor absenteeism and lateness resultedin his being terminated.Q.Do you haveany specifics with respect to hisabsenteeism?A.No, I do not.He testified further that company records showed DeLutioworked only 20 hours the week of his discharge, and thatwas partially the reason for his discharge. That was theweek DeLutio was recovering from being struck by a caron the job.As to the reasons for the discharge of Trinka, Nishimuratestified:A.Well, in the case ofTrinka, Trinka,prior to hisbecoming crew chief,had a history of drinking on thejob. As testified earlier by Nichols, he was at one time 658DECISIONS OF NATIONALLABOR RELATIONS BOARDon a crew of Dennis Kirby, a former employee, whowas then crew chief of a crew that Tnnka was workingon, and they were found drinking at the crew chief'shouse, that is, Dennis Kirby's house and brought backto the office. Our then General Manager Jack Chaneyreprimanded them and fired or recommended firing ofthe crew chief only because the crew, we felt at thattime, was not responsible for the actions of what thecrew chiefs were directing them to do, however, bad.Tnnka was, also, reprimanded on several occasions byhis supervisor Harold Nichols and reported to me of hislong lunch hours and, also, again because of his notcoming to work either on time or missing completelywork, a work day. On the instance that he was actuallyfired,hewas fired, as stated by Harold Nichols,because of his not being able to find Trinka at the jobsite.Nichols, however, testified that he did not discharge Tnnkathen but did a couple of days later because Trinka "hadkind of like an attitude that, you know."Consigli testified, as to the discharges, that he never inhis lifemet DeLutio nor discussed DeLutio's dischargewith Nishimura and Nichols, that he was not sure whetherhe knew or ever met Dooley, and that he never recom-mended the discharge of DeLutio, Dooley, Cowf, Meyer,Trinka, or anyone else. At another point he testified that hewas consulted by Nishimura about discharges only "Afterthe fact"; that Nishimura in these discussions told him, notas to specific individuals but generally, about "Gentlemenwho are continuously absent from their job, gentlemenwho are either drunk on the job or are drinking on the job,gentlemen who are late continuously on the job"; and thathe advised Nishimura, who "wasn't quite sure what hecould do" in this situation, that he could dismiss suchemployees.Regarding his discussions with Pape andLockwood, Consigli testified that they advised him onoccasion that certain employees should be removed, thatone such employee was Meyer on the ground he did not dohis share of the work after he was rehired, that otheremployees were discussed in the same context, and that"The only thing I can do is remember some vaguediscussions now.... there were a number of people-andIthink2 or 3 of them are on that list that _ you[Respondent's counsel] read off to me earlier-as actuallythe guys who were sitting out on their duff out in the fieldwhile other fellows had to be pulling double weight."Consigli testified further, on cross-examination by theGeneral Counsel, that-A.The information that they [Pape and Lock-wood] were volunteering were, number one, what washappening out in the field, who were the guys who werenot-who were the guys who were dragging their feet,more or less, that should be discharged, the gentlemanwho were not on the job who should be discharged,those persons who indicated to them that they wereopposed tothe CWA,that information came back tome.Q.Did theyever volunteer any information as towho was pro CWA?A.No. I believe at one time I was told that it wouldprobably be a unanimous vote in opposition to theCWA.He testified further that "Nichols' indication to me wasthat there was no one. really interested in CWA."Consigli also testified that he discussed with Nishimurathe complaints of the men about safety devices the sameday they were raised, and the situation was remedied thatweekend; that the complaints in addition to crew pay wereofmen not doing the work and going to bars duringworktime; and that he said he would take this up withmanagement which would decide what action to take buthe would suggest discharge. He identified Meyer as one ofthose who had been drinking, but could not recall any ofthe names of those with attendance problems.The Respondent placed in evidence a list of employees,prepared by a bookkeeper at Nishimura's direction,showing dates of employment 13 and "Reason for Leaving"of employees at other operations of the Respondent as wellas the one here involved. It lists the following "Reason forLeaving" as to the four employees here involved:Cowf-Terminated-Work unsatisfactory.DeLutro-Terminated-Unwilling to do work he washired to do.Dooley-Terminated-Work unsatisfactory.Tnnka-TerminatedNishimura admittedthese reasonsvaried somewhat fromthosehe gave in his testimony; explained that this"capsulated form" might indicate additional reasons fordischarge; then admitted that he could not explain thisvariance; and finally suggested that the General Counselquestion the employee's supervisor or crew chief about it.No company documents were introduced in evidenceshowing the attendance or production records of anyemployees.The Respondent contends that all the discharges werefor cause. It contends in addition, as to Trinka's discharge,that it occurred on November 3, 1972, and that Consigliarrived on the scene after that date. Employees testifiedabout being called intomeetingswith Consigli beginning in"early November," and Pape testified that he thought itwas in the first week in November. It is undisputed thatConsigli held a good many meetings with Pape andLockwood present-Consigli thought about 12-prior tothe election that was held on December 1, 1972. Moreover,both Pape and Lockwoodtestified that the prounionemployeeswhose names they gave Consigli includedTrinka.Nishimura testified that he learned of the CWAorganizing drive in "early October 1972"; 14 he metConsiglion an airplane trip in "Mid-October"; and13The list shows Cowf and Dooley terminated on November 16 andDeLutio on November17, 1972 Theconsolidated complaint alleges, andtheRespondent in its answers admits,thatCowfand Dooley wereterminated on or about November 17 and DeLutio on or about November24 The date shown for Tnnka in both instances is November 314The petition for an election was filed bythe CWAon October 17,1972. COMMUNICATION SYSTEMS CONSTRUCTION, INC.Consigli came to the Respondent's premises "on or aboutthe 9th of October." Respondent's counsel thereuponasked, "You mean, of course, November, don't you?"Nishimura replied, "Excuse me; yes, November." On'cross-examination, the General Counsel asked the date onwhich Nishimura said Consigli first came to the premises.Nishimura replied, "On October 9th, I believe I. said."Counsel for the Respondent interjected that, "I believe hesaid November the 9th," and Nishimura then said that itwas "November the 9th, excuse me . . . To the best of myrecollection, yes."Nishimura, however, gave a differentdate in his pretrial affidavit; he indicated considerableuncertainty in his testimony about this date; and, while hestated that the date was shown on the bill submitted byConsigli, the bill was not placed in evidence.Consigli testified that his first discussion with Nishimuratook place on an airplane trip on October 12, 1972; that hefirst came to the Respondent's premises on "October the19th, 1972, or somewhere around October the 9th"; and,when counsel for the Respondent pointed out thisinconsistency in dates, stated that it was "November the9th, excuse me, one month later." Consigli testified thatTrinka was "discharged prior to my emergence on thescene, I believe," he was discharged "Somewhere aroundthebeginning ofNovember, the very early part ofNovember," the date of his arrival and the fact that Trinkawas discharged before that date would be "clearly" shownby his expense vouchers which were at the Respondent'soffice, and he possessed and could furnish copies of hisexpense vouchers. No such documents were placed inevidence. I find, on the basis of the credited testimony ofPape and Lockwood and the record as a whole, that Tnnkawas employed at the time Pape and Lockwood identifiedhim to Consigli as one of the prounion employees.Concluding FindingsIhave found above that the Respondent engaged inunlawful interrogation as to the union sentiments of all theemployees in the voting unit; maintained surveillance overtheunion and concerted activities of its employees;promised and granted benefits to employees to induceabandonment of their union membership and interest; andmade threats to close the shop or subcontract operations ifthe union campaign was successful, and to discharge thoseresponsible for initiating the campaign. I also find, on thebasis of the record in its entirety, that the General Counselestablisheda prima faciecase of discriminatory dischargeas to Cowf, DeLutio, Dooley, and Tnnka, and that theRespondent has failed to present credible or probativeevidence that these discharges were for cause.Pape and Lockwood testified credibly, and I find, that atone of the first in their series of meetings with Consigh,they named, among the employees they reported to beprounion,Cowf,DeLutio,Dooley, and Trinka; that15U S. Nameplate Co., d/b/a MidwestNameplateCo, 205 NLRB No13716Laborers'International Unionof North America, AFL-CIO, Local No83 (Fry, Inc),205 NLRB No.77, D H Farms Co,206 NLRB No. 22.iCoble Dairy Products Cooperative, Inc,205 NLRB No 29(dischargesof Fowler andCrosby).18North Shore Publishing Co,206 N LRB No 719Elm HillMeats of Owensboro,Inc, supra659Consigli obtained the personnel files of the employees thusidentified and commented that they could be dischargedon the basis of either their attendance or their productionrecords; and that all four were discharged shortly aftertheir names were given to Consigli. The reasons that theRespondent'switnessesasserted for the discharges arevague,inconsistent,and unconvincing.15Moreover, theRespondent presented no attendance or production re-cords for any of its employees; 16 no records to show thedatewhen the Consigli program was initiated withreference to the date of Trinka's discharge; no evidence asto its production standards or its policy regardingabsenteeism,which the record shows was a frequentoccurrence among the Respondent's employees; 17 and noshowing that any of the dischargees in question wereconsidered for discharge prior to the Respondent's antiun-ion campaign.18 On the basis of demeanor and the recordas a whole, I find incredible the testimony by Consigli,whose admitted function was to defeat the union drive,thathe held meeting after meeting with Pape andLockwood at which they volunteered only the names ofemployees they thought should be discharged for poorwork performance and of employees who were anti-CWA.I likewise find incredible the testimony of Nishimura, whowas present at many of the discussions Consigli held withemployees about union matters, that he had no knowledgeas to which employees were for or against a union.19Further, I find without merit the Respondent's contentionsthat these terminations were part of the pattern of constantturnover among its employees, and the fact it did notdischarge some of the employees named by Pape andLockwood as prounion shows that the dischargesin issuewere not discriminatory.20It isapparent from the totality of the evidence, and Ifind, that the Respondent elicited from Pape and Lock-wood the names of the prounion employees; that thesenamesincluded Cowf, DeLutio, Dooley, and Tnnka; andthat the Respondent discharged these four employeesbecause it "was plainly determined to rid itself immediatelyof the Union element within its work force,"21 to affect theresults of the pending election,22 and to penalize those whohad initiated, organized, or supported a union among theRespondent's employees.23 Accordingly, I find that theRespondent discharged Trinka on November 3, Cowf andDooley on November 17, and DeLutio on November 24,1972, in order to discourage union membership andactivity, and that the Respondent thereby violated Section8(a)(3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section 1, above, have a close,20N L R B v W C Nabors Company,196 F 2d 272, 276 (CA 5), certdenied 344 U S. 865,Elm Hill Meats of Owensboro, Inc, supra, CarbideTools, Incorporated205 NLRB No 6121Waterways Harbor Investment Co, Inc,179 NLRB 452.22Carbide Tools, Incorporated, supra23N L R B. vWestCoast Casket Co..469 F.2d 871 (C A 9, 1972); ElmHillMeats of Owensboro, Inc, supra, CarbideTools,Incorporated supra 660DECISIONS OF NATIONALLABOR RELATIONS BOARDintimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section 8(a)(1)and (3) of the Act, I find it is necessary that theRespondent be ordered to cease and desist from the unfairlabor practices found and from in any other mannerinfringing upon its employees' Section 7 nghts,24 and totake certain affirmative action designed to effectuate thepolicies of the Act. I shall also recommend that nothingcontained in the recommended Order shall be construed asrequiring the Respondent to revoke any wage increases orother employee benefits previously granted.25As I have found that the Respondent discnminatonlydischarged Trinka on November 3, Cowf and Dooley onNovember 17, and DeLutio on November 24, 1972,26 theRespondentwillbe ordered to offer each of theseemployees reinstatement to his former job, or, if that jobno longer exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and to make each of these employees whole forany loss of pay suffered as a result of the discriminationagainst him, with backpay computed on a quarterly basis,plus interest at 6 percent per annum, as prescribed in F. W.Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the following:CONCLUSIONS OF LAW1.The Respondent,Communication Systems Con-struction,Inc., is an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.2.LocalUnion 25, International Brotherhood ofElectricalWorkers,AFL-CIO, and Communication Work-ers of America,District 1,AFL-CIO,are labor organiza-tionswithin the meaning of Section 2(5) of the Act.3.By interrogating employees about their union mem-bership,activities,and sympathies,and those of otheremployees;by maintaining surveillance over the union andconcerted activities of its employees;by promising andgranting benefits to induce employees to refrain fromunion membership or activities;by threatening employeeswith reprisals because of their union membership oractivities;and by other conduct interfering with,restrain-ing, and coercing its employees in the exercise of theirSection 7 rights,the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By discharging Trinka on November 3, Cowf and24N L R B v Express Publishing Company,312 U.S 416, 437,N L R Bv. Entwistle Mfg Co,120 F 2d 532, 536 (C A 4)25Exchange Parts Co,375 U S 405 (1964);ScottGrossCompany, Inc,197 NLRB 420,enfd.477 F 2d 64 (C A. 6, 1973)28Any variances in the record as to the dates of discharge may beresolvedat thecompliance stage ofthisproceeding,or, if agreement is notreachedin this matter, ina backpay proceedingSeeInternationalChemicalDooley on November 17, and DeLutio on November 24,1972, in order to discourage union membership oractivities,theRespondent has discriminated againstemployees in regard to their hire and tenure of employ-ment and their terms and conditions of employment, andhas thereby engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER27The Respondent, Communication Systems Construction,Inc.,Huntington Station, New York, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees about their union member-ship,activities,and sympathies, and those of otheremployees;maintaining surveillance over the union andconcerted activities of its employees; promising andgranting benefits to induce employees to refrain fromunionmembership or activities; threatening employeeswith reprisals because of their union membership oractivities;or in any other manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, except thatnothing contained herein shall be construed as requiringtheRespondent to revoke any wage increases or otheremployee benefits previously granted.(b)Discharging or otherwise discriminating againstemployees in regard to their hire or tenure of employmentor their terms or conditions of employment in order todiscourage union membership or activities.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer Cowf, DeLutio, Dooley, and Trinka immediateand full reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges.(b)Make Cowf, DeLutio, Dooley, and Tnnka whole forany loss of pay each of them may have suffered as a resultof the discrimination against him in the manner set forth inthe section of this Decision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due underthe terms of this recommended Order.(d) Post at its operation at Huntington Station, NewWorkers Union, AFL-CIO-CLC,200 NLRB No. 5527 In the event no exceptions are filed as providedby Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48of the Rules and Regulations,be adopted by the Boardand becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. COMMUNICATION SYSTEMS CONSTRUCTION, INC.York, copies of the attached notice marked "AppendixA."28 Copies of the notice, on forms provided by theRegional Director for Region 29, after being duly signedby the Respondent's representative, shall be posted by theRespondent immediately upon receipt thereof in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.IT IS FURTHER RECOMMENDED that the consolidatedcomplaint be dismissed insofar as it alleges violations ofthe Act not specifically found herein.28In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees about theirunionmembership, activities, and sympathies, andthose of other employees; maintain surveillance overtheunion and concerted activities of employees;promise and grant benefits to induce employees torefrain from union membership or activities; threatenemployeeswith reprisals because of their unionmembership or activities; or in any other mannerinterferewith, restrain, or coerce employees in the661exercise of the rights guaranteed in Section 7 of theNational Labor Relations Act, except that nothingcontained herein shall be construed as requiring us torevoke any wage increases or other employee benefitspreviously granted.WE WILL NOT discharge or otherwise discriminateagainst employees in regard to their hire or tenure ofemployment or their terms or conditions of employ-ment in order to discourage membership in or activitieson behalf of Local Union 25, International Brother-hood of Electrical Workers, AFL-CIO, or Communica-tionWorkers of America, District 1, AFL-CIO, or anyother labororganization.WE WILL offer Donald Cowf, Edward Dooley,Robert DeLutio, and Richard Trinka immediate andfull reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, andWE WILL make whole the employeeslisted above for any loss of pay each of them may havesuffered as a result of the discrimination against him.DatedByCOMMUNICATIONSYSTEMSCONSTRUCTION, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 16Court Street-Fourth Floor, Brooklyn, New York 11241,Telephone 212-596-3535.